UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION
VERSUS
KIONTA WRIGHT NO.: 18-00071-BAJ-EWD

RULING AND ORDER
Before the Court is the Motion to Suppress (Doc. 16) filed by Defendant,

seeking the suppression of statements made and evidence seized during a traffic Stop
that occurred on July 5, 2017. (Icl. at 2). The United States filed a Respo)ise. (Doc.
20). On August 16, 2018, the Court held an evidentiary hearing. For the reasons
herein described, the Motion to Suppress (Doc. 16) is DENIED.
I. BACKGROUND

On July 5, 2016 East Batoii Rouge SheriH’s Of[ice Deputies Jared Wilson and
Michael Fontenot were on patrol in a marked police vehicle as part of the Special
Community Anti-Crime Team (“SCAT°’). Accordiiig to the United States, SCAT’s goal
is to eliminate street-level narcotics, prostitution and gang-related crimes, and its
officers regularly patrol certain are as of the city to search for evidence of such crimes.
Deputy Wilson and Deputy Fontenot testified that on July 5, 2016, they spotted a
black Toyota Carnry approaching from the opposite direction Deputy Wilson, who
was driving the marked police vehicle, testified that he observed a crack in the

windshield on the driver’s side of the Camry, which he believed to be a violation of

Loui`siana Revised Statutes § 32.282. Deputy Wilson made a U-turn to stop the
Camry, but it disappeared from view. The deputies testified that they drove for
several blocks searching for the Camry before spotting it again. They followed the
Camry, activated the emergency lights, and came up behind the vehicle as it pulled
into a parking lot.

Video evidence showed that Deputy Wilson approached the driver's side of the
Carnry while Deputy Fontenot approached the passenger’s side. Tamond Brown, who
is not a party to these proceedings, sat in the driver’s seat and Defendant sat in the
passenger’s seat. Deputy Wilson and Deputy Fontenot both testified that as they
reached the Camry, they smelled the odor of marijuana emanating from the vehicle’s
windows.

Deputy Wilson testiiied that he immediately communicated the purpose of the
stop to Mr. Brown and asked for his license, registration and insurance information
The deputies then instructed both Mr. Brown and Defendant to exit the Camry and
place their hands on the roof of the vehicle. Both deputies testified that they decided
to conduct a pat down search of Mr. Brown and Defendaiit because of the smell of
marijuana and because of the two individuals nervous reactions, particularly
Defendant’s. Specifically, both deputies testified that Defendant immediately threw
his hands in the air as the officers approached the vehicle and was trembling and
sweating throughout the course of the traffic stop. lt is undisputed that the deputies
did not discover contraband or evidence during these pat down searches.

Video evidence shows that Deputy Wilson then conducted a search of the

vehicle for evidence of marijuana During this search, Deputy Wilson discovered a
2

Glock Model 27 .40 caliber semi-automatic handgun, equipped with an extended 22
round magazine and loaded with seventeen rounds of ammunition, beneath the front
passenger seat of the vehicle. Deputy Wilson testified that at some point, Defendant
confessed that the gun belonged to him. The deputies then placed Mr. Brown and
Defendant in the back of the police vehicle. The deputies ran Defendant’s name
through their computer system and discovered that he had previously been convicted
of armed robbery. Ultimately, the deputies did not discover any evidence of marijuana
in the Camry. Defendant was charged in a one-count indictment with possession of
a firearm by a convicted felon in violation of 18 U.S.C. §922(g)(1).
II. DISCUSSION

A. Suppression of Defendant’s Statements

Defendant seeks to suppress any statements he made on the date of his arrest,
to include shaking his head up and down to indicate “yes” when Deputy Wilson
inquired if the firearm belonged to birn. (Doc. 25 at pp. 2-3). The United States has
asserted that it will not seek to introduce any statements made by Defendant on the
date of his arrest. (Id.). Accordingly, the portion of Defendant’s motion to suppress
seeking the suppression of his statements, at trial, is denied as moot.

B. Suppression of Evidence Discovered in Vehicle

Generally, “[t]he proponent of a motion to suppress has the burden of proving,
by a preponderance of evidence, that the evidence in question was obtained in
violation of his Fourth Amendment rights.” United States v. Turner, 839 F.2d 429,
432 (5th Cir. 2016) (quoting United States v. Sm£th, 978 F.2d 171, 176 (5th Cir. 1992)).

I'Iowever, in cases where a warrantless search occurs, the United States bears the
3

burden of proving that the search was valid. United States v. Waldrop, 404 F.3d 365,
368 (5th Cir. 2005) (citing United States u. Castro, 166 F.3d 728, 733 (5th Cir. 1999)).
lt is undisputed that the deputies did not have a warrant to search the vehicle in this
case; thus, the Government bears the burden of proving that the se arch of the vehicle

satisfies the constitutional standards

1. In£tial Stop of the Vehicle

The United States Court of Appeals for the Fifth Circuit has held that the
legality of a traffic stop is determined through a two-tiered reasonable suspicion
inquiry. First a determination must be made as to whether the officer’s action was
“justified at its inception.” United States v. Lopez-Moreno, 420 F.3d 420, 430 (5th Cir.
2005). Second a determination must be made as to whether the actions of the officer
were “reasonably related iii scope to the circumstances which justiied the
interference in the first place.” Id.

For a traffic stop to be justified at its inception, an officer must have an
objectively reasonable suspicion that some sort of illegal activity, such as a traffic
violation, occurred or is about to occur before stopping the vehicle. Id. The Court
agrees with the United State s’ argument that the cracked windshield gave the officers
reasonable suspicion to conduct a traffic stop. A cracked windshield that obscures the
driver’s view violates Louisiana Revised Statutes § 1304A(4)(a).

An officer’s actions must also be reasonably related to the circumstances that
justified the stop. Here, the deputies’ decision to pull over Mr. Brown and Defendant

with the intention of giving them a Warning or traffic citation was reasonably related

the cracked windshield.1 The Court also finds that the officers’ actions in prolonging
the stop were justified The Fifth Circuit has held that “should additional reasonable
suspicion [arise] in the course of the stop . . . detention may continue until the new
reasonable suspicion has been dispelled or confirmed.” Lopez-Moreno, 420 F.3d at
430-31. Once the deputies smelled marijuana emanating from the vehicle, additional
reasonable suspicion of illegal activity arose, which provided the officers with the
authority to prolong the traffic stop to confirm or dispel their suspicion that the
occupants possessed marijuana
2. Search of the Vehicle

The Supreme Court has established that “searches conducted outside the
judicial process, without prior approval by judge or magistrate, are per se
unreasonable under the Fourth Amendment_subject only to a few specifically
established and well-delineated exceptions.” Arizona v. Gcmt, 556 U.S. 332, 338
(2009) (quoting Katz v. United States, 389 U.S. 347, 357 (1967)). One such exception
is the automobile exception. lf a car is readily mobile and probable cause exists to
believe it contains contraband, the Fourth Amendment permits police to search the
vehicle without a warrant. United States. v. Anaya-Sanchez, 242 Fed. App’x 215, 217

(5th Cir. Sep. 11, 2007) (citing Carroll v. United States, 267 U.S. 132, 153,156 (1925)).

 

1 The Court notes that certain facts surrounding the officers’ efforts to pursue the subject vehicle
raise concerns. For instance, after the deputies noticed Defendant’s vehicle and it disappeared from
view, they searched the area for several blocks, often driving at what appears from the dash
mounted video camera to be a high rate of speed through a residential area, ostensibly to enforce a
relatively minor traffic violation Although the Court is troubled by the pretextual nature of the
stop, the law does not offer relief from prosecution

5

Deputy Wilson and Deputy Fontenot testified that they searched the vehicle
because they observed Defendant acting nervously and smelled marijuana as they
approached the vehicle. The Court rejects the United States’ assertion that
Defendant’s nervousness meaningfully contributed to a probable cause finding Any
reasonable person, innocent of any wrongdoing, could display signs of nervousness if
pulled over by the police. However, the Fifth Circuit has held that the smell of
marijuana emanating from a vehicle alone is sufficient to constitute probable cause.
United States v. Newton, 463 Fed. App’x 462, 466 (5th Cir. 2012) (citing United States
u. lbarra Sanchez, 199 F.3d 753, 760 (5th Cir. 1999)). Therefore, the Court finds that
the deputies had probable cause to search the vehicle for evidence of marijuana,
rendering the search reasonable under the Fourth Amendnient. During that search
they found the gun under the front passenger’s seat. Accordingly, the evidence seized

from the vehicle was obtained in conformity with applicable constitutional standards.

III. CONCLUSION

Accordingly,

IT IS ORDERED that the Motion to Suppress (Doc. 16) is DENIED.

Baton Rouge, Louisiana, this / "`day of October, 2018.

alarm

JUDGE BRMMACKSON
UNITED sTATES DISTRICT coUR'r
MiDi)LE DISTRICT oF LoUisiANA

